Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claims 1-3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL titled “All-oxide p-n heterojunction diodes comprising p-type NiO and n-type B-Ga2O3” by Kokubun et al. in view of US 2008/0019901 A1 (“Shen”) as evidenced by US 2011/0048538 A1 (“Huang”).

Regarding claim 1, Kokubun shows (Fig. 2) a power semiconductor device comprising: 
an n-type semiconductor layer (beta-Ga2O3, page 2, column 1) having a single-crystal structure and made of a wide-gap semiconducting material; 
a p-type semiconductor layer (p-type NiO, page 2, column 1) provided on the n-type semiconductor layer, made of a material different from the wide-gap semiconducting material; and 
an electrode (Au contact on NiO, page 2, column 2) provided on at least one of the n-type semiconductor layer and the p-type semiconductor layer. 
Kokubun does not show the NiO layer having a microcrystalline structure; and
wherein crystal grains included in the microcrystalline structure have smaller crystalline sizes than an average film thickness of the NiO layer in a direction of the film thickness of the p-type semiconductor layer.
Shen as evidenced by Huang (para 42) shows NiO crystal having a microcrystalline structure (micro-sized crystals are sized from 3 nm to 8.1 nm, para 3 and 7).
Kokubun in combination with Shen as evidenced by Huang shows wherein crystal grains (crystallite on the same plane, para 7) included in the microcrystalline structure (NiO layer of Kokubun, Nio epitaxial layer, 100 nm, page 2, column 2) have smaller crystalline sizes than an average film thickness of the NiO layer in a direction of the film thickness of the p-type semiconductor layer.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Shen as evidenced by Huang, with microcrystalline Nio grains, to the invention of Kokubun.

 
Regarding claim 2, Kokubun shows (Fig. 2) wherein the wide-gap semiconducting material is at least one of an oxide containing gallium elements and a material containing aluminum elements (beta-Ga2O3).

Regarding claim 3, Kokubun shows (Fig. 2) wherein the wide-gap semiconducting material for the n-type semiconductor layer is either an oxide or a nitride (beta-Ga2O3), and the material for the p-type semiconductor layer is an oxide (p-type NiO).

Regarding claim 5, Kokubun in view of Shen as evidenced by Huang shows crystal grains (NiO crystalline with 3 nm to 8.1 nm, para 3 and 7, Shen) included in the microcrystalline structure of the p-type semiconductor layer (Nio, Kokubun, 100 nm, page 2, column 2) have smaller crystalline sizes than a half of an average film thickness of the p-type semiconductor layer in a direction of the film thickness of the p-type semiconductor layer.

Regarding claim 6, Kokubun in view of Shen as evidenced by Huang shows crystal grains (NiO crystalline with 3 nm to 8.1 nm, para 3 and 7, Shen) included within a distance range of 200 nm from an interface between the p-type semiconductor layer (p-type NiO) and the n-type semiconductor layer (beta-Ga2O3) in the microcrystalline structure of the p-type semiconductor layer has smaller crystalline sizes (NiO crystalline with 3 nm to 8.1 nm) than 100 nm in a direction of the film thickness of the p-type semiconductor layer

Regarding claim 7, Kokubun shows (Fig. 2) wherein the p-type semiconductor layer contains either Cu or Ni (p-type NiO).

Regarding claim 8, Kokubun shows (Fig. 5) wherein a barrier (Eg, col 2, page 3) between the p-type semiconductor (NiO) and the n-type semiconductor layer (B-Ga2O3), viewed from an electron side, is higher than or equal to 1.2 eV (3.7 eV).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/Examiner, Art Unit 2819